DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. in view of Hanyo.
Terada et al. have first and second frame members 52,54, transparent member 40/44, but do not detail the joints of the frame members to the roof side rail.
It would have been obvious at the time of filing of applicant to provide in Terada et al. a front pillar joint to a side rail at a location rearward of the roof panel as taught by Hanyo at 4F,4C in order to strengthen the vehicle against impact and solve applicant’s stated problem of pillar-bending, paragraph 4.
As to claim 2, see figure 1 of Hanyo.
As to claim 3, the exact location of the joint between the front edge of the roof panel and center pillar is deemed to be an obvious expedient based on impact structural analysis.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundstroem in view of Hanyo.
Lundstroem has transparent member 28 between front and rear pillar frame members 26,34 and a connecting member 19 overlapped with the front header and front roof edge, but does not detail connection to a side rail.
It would have been obvious at the time of filing of applicant to provide in Lundstroem the connection of the front pillar frames to a side rail at a location joint at a rear side of a front roof edge as taught by Hanyo at 4F,4C in order to solve applicant’s stated problem of pillar-bending upon impact.
As to claims 5 and 6, see comments above relative to parallel claims 2 and 3.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito is cited to detail another pillar/side rail connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dennis H Pedder whose telephone number is (571)272-6667.  The examiner can normally be reached on 5:30-2pm.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
3/24/2021